DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018111922538, filed on 10/12/2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities: Claim 1 in line 4, claim 9 in line 8 and claim 17 in line 7 recite the term “the request”. The Examiner believes that the Applicant referring to previously recited term “a first request” in claims 1, 9 and 17 respectively. Therefore, the Examiner suggests to amend the term “the request” into “performing the operation associated with the first request…” However, for the Examination purpose the Examiner has interpreted the term “the request” as “the first request”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-9, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US. Pat. No. 8,271,443 B1, hereinafter Swift) in view of TRIPATHI et al. (US. Pub. No. 2011/0047219 A1, hereinafter TRIPATHI).

Regarding claim 1. 
          Swift teaches a computer-implemented method (Swift, [Col. 3, lines 6-26] a client computer system provides a backup server operation), comprising: receiving, from a user via an office software user interface, a first request for an operation on a backup server (Swift teaches in [Col. 5, lines 40-54], a given client computer system 83 “user or user device” applies a client side backup software 205 which is equivalent to “an office software” which is currently connected to a primary backup server computer system 82 which is equivalent to “a backup server” to receive data backup request and to performs the backup operation based on the provided graphical user interface that enables the user to specify the backup schedule information as disclosed in [Col. 6, lines 18-21]); 
         performing the operation associated with the request on the backup server (Swift, [Col. 6, lines 45-55] the client computer system 83 “user or device” uses the client-side backup software “office software” and manually requests for the  performing of the backup operation on the primary backup server computer system 82 “the backup server”);
        presenting a result of the operation to the user via the office software user interface (Swift teaches in [Col. 5, lines 61-67] that the primary backup server software process the first set of data backed up is completed when the client side backup software which is equivalent to “office software” initiated the backup operation request and further teaches in [Col. 6, lines 18-21] that the client side backup software which is equivalent to “office software” provides a graphical user interface to display the  backup operation as completed). Swift does not explicitly teach providing to the user, via the office software user interface, a notification message indicating a disconnection event associated with the backup server; and receiving, from the user via the office software user interface and in response to the notification message, a second request to perform an agent repair operation to repair the disconnection event, wherein a connection between a device executing the office software user interface and the backup server is repaired by the agent repair operation.
         However, TRIPATHI teaches providing to the user, via the office software user interface, a notification message indicating a disconnection event associated with the backup server (TRIPATHI, ¶ [0019] the disconnection between a communication server 21 “backup-server” and a computing device 
           receiving, from the user via the office software user interface and in response to the notification message (TRIPATHI, ¶ [0019] a user may be able to look up contact information to deliver a Short Messaging Service (SMS) message in response to the automatically sent (instant message) IM “a messaging notification” from the presence application 24 via the MICROSOFT's OFFICE COMMUNICATOR.RTM “the office software interface”), a second request to perform an agent repair operation to repair the disconnection event, wherein a connection between a device executing the office software user interface and the backup server is repaired by the agent repair operation (TRIPATHI, ¶ [0019], a connection manager 26 “an agent repair operation” configured to detects the disconnection between computing device 100 “device” and a communication server 21 “the backup server” and a user make a delivery of a Short Messaging Service (SMS) request by using the presence application 24 such as MICROSOFT's OFFICE COMMUNICATOR.RTM “the office software interface” to the connection manager 26 “an agent repair operation” which attempts to automatically reconnect the computing device 100 “device” and the communication server 21 “the backup server”. The process of performing a reconnection between the computing device 100 “device” and the communication server 21 “the backup server” made by the connection manager 26 functionally is equivalent to the process of performing “the backup server is repaired by the agent repair operation”).

Regarding claim 5.
             Swift further teaches wherein presenting the result of the operation comprises: displaying the result using a popping up window (Swift teaches in [Col. 7, lines 22-33] the client computing system 83 “user or user device” includes one or more input devices for example, LCD screens or monitors, CRT monitors to display the incoming backup operation information).
Regarding claim 7.
             Swift teaches wherein the office software comprises email client software (Swift teaches in [Col. 3, lines 37-45] the client computer system 83 access the primary backup server by using email server).
Regarding claim 8.
           Swift teaches wherein the operation comprises at least one of: searching for a backup file in the backup server, previewing a backup file in the backup server, downloading a backup file in the backup server, restoring a backup file in the backup server, obtaining information or status of the backup server, indexing a backup file in the backup server, and repairing a proxy server of the backup server (Swift, [Col. 1, lines 20-24] the system provides a techniques for backing up the files generally operate to copy the files to a different backup storage device. This process functionally is equivalent to the process of “restoring a backup file in the backup server”. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art and thus, the Examiner has chosen the process of “restoring a backup file in the backup server”).
Regarding claims 9 and 17.
Claims 9 and 17 incorporate substantively all the limitations of claim 1 in a device and a computer program product form and are rejected under the same rationale.
Regarding claim 13.
Claim 13 incorporates substantively all the limitations of claim 5 in a device form and is rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 7 in a device form and is rejected under the same rationale.
Regarding claims 16 and 20. 
Claims 16 and 20 incorporate substantively all the limitations of claim 8 in a device and a computer program product form and are rejected under the same rationale.

Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of TRIPATHI further in view of Briere et al. (US. Pat. No. 7, 966, 369 B1, hereinafter Briere).

Regarding claim 2. Swift in view of TRIPATHI teaches the method of claim 1.
 does not explicitly teach wherein receiving the request comprises: receiving the request via an add-in of the office software.
            However, Briere teaches wherein receiving the request comprises: receiving the request via an add-in of the office software (Briere, [Col. 53, lines 6-10], Office Hyperlinks Add-In Module provides users with direct access in the MS OFFICE brand software suite (office software) to Gateway hyperlink content and user access by clicking the add-in).
              Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide add-in module to user to access and select any Microsoft office suite ([Col. 53, lines 6-10]) of Briere into Swift in view of TRIPATHI invention. One would have been motivated to do so since this method of functionality ensures reliability of within all of the user’s documents and thus helps the add-in module to provide a simple, yet automatic benefit from an organizations use of the Gateway service that was not previously available.

Regarding claim 3. 
         Swift further teaches receiving the request from the user via the interface element (Swift, [Col. 6, lines 18-21], the client computer system 83 “user or device” enables to request the specified backup operation by user graphical interface “interface element “provided by the client-side backup office software 205).
        Swift in view of TRIPATHI does not explicitly teach wherein receiving the request via the add-in of the office software comprises: in response to the user selecting, within the add-in, a tab corresponding to the operation, presenting to the user an interface element related to the operation.
          However, Briere from the same field of endeavor teaches wherein receiving the request via the add-in of the office software comprises: in response to the user selecting, within the add-in, a tab corresponding to the operation (Briere, [Col. 52, lines 62-67 and Col. 53, lines 1-5], the Office Images presenting to the user an interface element related to the operation (Briere, Fig. 4 and [Col. 8, lines 24-29], the back and forth flow of data by interfacing with both people (i.e., Human Interface) and computer systems which is a machine interface presenting the gateway as an interface to send and receive data to and from a user's web browser, e-mail, IM, mobile device, and voice mail on a regular basis).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gateway (an interface element) with add-in module to user to access office suite (Fig. 4 and [Col. 8, lines 26-28]) of Briere into Swift in view of TRIPATHI invention. One would have been motivated to do so in order to effectively provide the flow of user requested and selected data based on the user add-in option in a timely manner.   

Regarding claims 10 and 18.
Claims 10 and 18 incorporate substantively all the limitations of claim 2 in a device and a computer program product form and are rejected under the same rationale.
 Regarding claims 11 and 19.
Claims 11 and 19 incorporate substantively all the limitations of claim 3 in a device and a computer program product form and are rejected under the same rationale.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of TRIPATHI further in view of Degaonkar et al. (US. Pub. No. 2010/0131946 A1, hereinafter Degaonkar).

Regarding claim 4. Swift in view of TRIPATHI teaches the method of claim 1.
wherein performing the operation comprises: invoking a virtual appliance managing the backup server to perform the operation.
        However, Degaonkar teaches wherein performing the operation comprises: invoking a virtual appliance managing the backup server to perform the operation (Degaonkar, ¶ [0002], “in the course of managing incoming connection requests, network appliances may provide load balancing among the backend servers. When a virtual server is down or unavailable to service a connection request, the appliance may use a backup virtual server to manage incoming connections”).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using a virtual appliances to manage a backup (Fig. 4 and [0002]) of Degaonkar into Swift in view of TRIPATHI invention. One would have been motivated to do so since network appliance can direct requests to a backup or second virtual server upon determining that a predetermined percentage of services being load balanced are down. Spillover occurs based on a user controlled determination of a level of services being down to the number of services enabled. Spillover can occur based on a user specified percentage, instead of waiting for a last service of a virtual server to be marked down to spillover to another virtual server. Appliance can spillover from one virtual server to another virtual server when the number of services marked down relative to the number of enabled services falls below a percentage threshold in an efficient manner.   
Regarding claim 12.
Claim 12 incorporates substantively all the limitations of claim 4 in a device form and is rejected under the same rationale.
Response to Arguments
       Applicant’s arguments with respect to claims 1-5, 7-13 and 15-20 under 35 U.S.C. § 103(a) submitted on 02/11/2021 have been considered but are moot based on the new ground of rejection and the arguments do not apply to any combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455   




                                                                                                                                                                                                     /MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455